Citation Nr: 0901081	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-20 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from September 1981 to 
March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the RO.  

The veteran provided testimony at a hearing conducted at the 
RO in November 2004.  

The case was remanded to the RO in January 2007 for 
additional development of the record and has subsequently 
been returned to the Board for the purpose of appellate 
disposition.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of a low back disorder in service or for many years 
thereafter.  

2.  The currently demonstrated chronic low back pain, 
bilateral sciatica and postoperative residuals of an L5-S1 
fusion are not shown to be due to an injury or other event or 
incident of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's low back disability is not due to disease or 
injury that was incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A careful review of the record shows that all appropriate 
notice and development have been accomplished.  See 38 
U.S.C.A. §§ 5100 et seq.  

Here, the Veterans Claims Assistance Act of 2000 (VCAA) duty 
to notify and assist has been satisfied.  An examination has 
been conducted, notice as to what evidence needed has been 
provided, and no additional evidentiary development is 
indicated.  

Further, the veteran was notified of the type of evidence 
necessary to establish a disability rating and effective date 
for that disability.  The RO letters of October 2002, June 
2004 and February 2007 provided pertinent notice and 
development information.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by or obtained in 
support of the claim be discussed in detail.  

Rather, the analysis hereinbelow will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  

The evidentiary record includes that of recorded testimony 
and statements of the veteran, his service medical records, 
his private medical reports, his VA outpatient records, and 
the report of a VA examination in July 2008.  


Entitlement to service connection for a low back disorder

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In addressing the first element of Hickson/Pond analysis, or 
the existence of a current disability, the records show that 
the veteran has voiced complaints of back pain since 1995.  A 
May 1995 private report includes diagnoses of 1) bilateral 
spondylosis 2) scoliosis, associated with leg length 
inequality, and 3) secondary chronic low back syndrome 
attributable to the former.  

In January 2003, the veteran underwent diskectomy and L5-S1 
anterior interbody fusion.  Most recently, a VA examiner in 
July 2008 diagnosed chronic low back pain, bilateral 
sciatica, and postoperative L5-S1 fusion, anteroposterior 
technique.  A VA radiological study showed no evidence of 
spondylolysis or spondylolisthesis.  

The analysis now moves to the second and third elements of 
Hickson/Pond.  In this case, there is no evidence of 
complaints, findings or diagnoses indicative of back disorder 
during service.  

While the veteran opted out of undergoing an examination at 
separation, the service treatment record contains a document 
dealing with an April 1985 examination, which includes a 
report of medical history when the veteran specifically 
denied ever having or having had any recurrent back pain.  

These statements recorded contemporaneously with service are 
important because they call into question his more recent lay 
assertions of having had low back problems since sustaining 
lifting injuries during service.  Another statement made by 
the veteran in connection with his initial application for 
compensation referred only to a back injury treated by VA in 
December 1994.  

Importantly, after reviewing the veteran's claims file, the 
VA examiner in July 2008 could not determine whether the 
veteran had evidence of a service injury, as the medical 
record did not indicate such.  Moreover, the submitted 
private physician statements related the onset of the 
veteran's low back condition to an event in December 1994.  

The only evidence of record that is favorable to the claim 
are the veteran's own assertions.  Because the records 
indicate that his service duties were as a medic, the Board 
must assess probative value of these current statements in 
light of the other evidence, including the identified medical 
statement discussed hereinabove.  

An August 1995 private physician's report of an examination 
conducted in conjunction with an unemployment claim indicated 
that the veteran's bilateral leg and arm numbness began in 
December 1994 when he was pounding posts at work for the 
highway department.  He was subsequently diagnosed with as 
having a low back spondylosis and scoliosis, as well as 
cervical spine problems.  

At his hearing in November 2004, the veteran initially denied 
having had any inservice low back injury or treatment while 
on active duty.  In fact, he related information indicating 
that his back problems began in 1995 and discussed an 
automobile accident.  He also later referred in his testimony 
to having injured his back while lifting ammunition boxes and 
heavy tents in service.  

At his VA examination in 2008, the veteran again reported 
that his back problems began in service when he carried 100 
pound ammunition boxes.  On this record, any of the veteran's 
current lay assertions of continuing back pain since 
sustaining lifting injuries in service are of very limited 
probative weight due to his own conflicting history related 
over the years and earlier statements made in service.  

As medical evidence, the Board finds the VA and private 
medical opinions to be most persuasive and supported in the 
record.  This competent evidence does not serve to causally 
link the development of any current low back condition to a 
document event or incident of service.  

On this record, there is no showing of actual of low back 
pathology until 1995, some 10 years after service discharge 
following a demonstrated work related injury.  

This is significant because, in the absence of documented 
complaints or findings in service or for many thereafter, it 
tends to show that any in-service back problem was acute and 
transitory in nature and resolved without residual 
disability.  See, Maxson v. Gober, 230 F.3rd. 1330, 1333 
(Fed. Cir. 2000); Cf. Mense v. Derwinski, 1 Vet. App. 354 
(1991) (veteran failed to provide evidence of continuity of 
symptomatology of low back condition) and 38 C.F.R. § 3.303.  

In summary, in weighing the evidence, the Board finds that 
the veteran's current low back disability is not shown to due 
to any injury or incident of this period of active duty.  
Without more, the evidence is found to preponderate against 
the claim of service connection for a low back disorder.  


ORDER

Service connection for a low back disorder is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


